Citation Nr: 1743395	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel







INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from January 2006 to June 2006, and he served on active duty from September 2006 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In his January 2012 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  The hearing was scheduled for February 2013, however the Veteran did not attend.  As no further communication from the Veteran with regard to the hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d),(e) (2016).    

The Board has previously remanded this claim twice.  In February 2014, the Board remanded the claim to the RO for additional development.  In November 2016, the Board remanded the claim once again to the RO for compliance with its earlier remand instructions.  The issue of entitlement to service connection for tinnitus was previously on appeal and also remanded in November 2016 for additional development.  However, service connection was granted in a November 2016 rating decision.  Consequently, that issue is no longer on appeal to the Board and only the Veteran's claim for bilateral hearing loss remains.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest in service or within one year of separation and is not otherwise related to any disease, injury, or event that occurred during his period of active duty service.     
CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.159.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by a letter dated August 2011.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The duty to assist the Veteran in the development of his claim has been met.  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained, including the Veteran's service treatment records, personnel records, and post-service VA medical records.  The Veteran was provided a VA audiology examination in September 2011.  Additionally, addendum medical opinions were obtained in March 2014 and November 2016 pursuant to the Board's February 2014 and November 2016 remands.  The Board finds that the VA audiology examination and addendum medical opinions provide the necessary findings to make this adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; accordingly, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309(a).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word 'chronic'.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that the threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157(citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran contends that he incurred hearing loss as a result of noise exposure during his active duty service from September 2006 and December 2007, which included service in Iraq from December 2006 to November 2007.  The Veteran's military occupation specialty (MOS) was power generation equipment repair, and he reports noise exposure due to working near a landing strip, IEDs in the field, diesel engines, and gun fire.    

The Board notes that the Veteran's DD 214 confirms his MOS of power generation equipment repair, an MOS that is considered highly probable of routine exposure to potentially hazardous noise level conditions.  See DOD Duty MOS Noise Exposure Listing.  

The Veteran's noise exposure in service is conceded by the Board.  The Veteran is competent to describe being exposed to noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements as to the noise exposure in service are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service noise exposure to both ears is established.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.

The Board must first determine whether the Veteran has a current bilateral hearing loss disability by VA standards pursuant to 38 C.F.R. § 3.385.  Following the submission of his claim for bilateral hearing loss in June 2011, the Veteran was afforded a VA audiology examination in September 2011.  The audiological evaluation recorded puretone thresholds, in decibels, as follows:    


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
35
60
LEFT
15
5
10
20
35

The examining audiologist found that the Veteran's Maryland CNC speech recognition scores were 98 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency ranges of 500-4000 hertz and of 6000 hertz or higher.  Therefore, a current bilateral hearing loss disability by VA standards has been demonstrated 
(when speech recognition scores using the Maryland CNC Test are less than 94 percent pursuant to 38 C.F.R. § 3.385).  Accordingly, the question before the Board is whether the Veteran's hearing loss was incurred in or aggravated by military service.        
      
The Board notes that the Veteran had a decrease in hearing acuity upon entry into service.  The Veteran's service records indicate that some degree of hearing loss, under the thresholds established by Hensley, was noted in both ears on examination in October 2005 for entrance to the period of ACDUTRA service.  The Veteran's audiological evaluation at enlistment, in October 2005, recorded puretone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
20
35
LEFT
10
5
5
15
25

The Veteran's hearing loss does not qualify as a preexisting disability for VA purposes pursuant to 38 C.F.R. § 3.385 as none of the auditory thresholds were 40 decibels or greater, nor where at least three of the auditory thresholds 26 decibels or greater.   
The medical evidence of record does not establish that the Veteran's hearing loss detected at entry increased in severity or beyond normal progression in service.  In addition to the October 2005 examination on entry, the Veteran underwent three more hearing evaluations while in service in January 2006, September 2006, and December 2007.  The Veteran's separation audiological evaluation in December 2007 recorded puretone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
10
15
40
LEFT
15
10
10
20
20

The Board acknowledges that the results indicate a downward shift in hearing acuity of the right ear in the December 2007 examination.  In fact, in a November 2016 medical opinion, a VA audiologist acknowledged that the Veteran had right ear hearing loss at 4000 hertz at separation.  However, she determined that there had been no significant threshold shifts amongst the in-service examinations that would indicate an increased severity of the Veteran's hearing loss during service.    

Further, the evidence of record does not support a finding that the Veteran's current bilateral sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  The Veteran was afforded another audiology examination one year after separation in November 2008.  Audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
-5
0
5
30
LEFT
10
-5
5
15
25

This examination did not reveal any downward shifts in hearing acuity in either ear, or any significant threshold shifts.  As such, hearing loss may not be presumed to have been incurred in service or within one year of discharge from active service.          

The Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic and continuous symptoms of bilateral hearing loss in active service.  The Veteran has not provided any medical or lay evidence which documents continuous hearing loss symptoms in active service; he only asserts that his current hearing loss is related to military service.  Significantly, the Veteran has never provided any statements as to when his hearing loss manifested.  Further, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of discharge to the present.  Symptoms of hearing loss were not actually made known until the Veteran submitted his claim in June 2011.       
   
In addition to the fact that continuous symptoms have not been shown, the evidence does not otherwise indicate that a relationship exists between active duty and the Veteran's current disability.  As noted above, the Veteran was afforded a VA audiology examination in September 2011.  Two addendum VA medical opinions were also provided in March 2014 and November 2016, pursuant to the Board's remand directives.  The VA audiologist who conducted the September 2011 examination noted that the Veteran had preexisting hearing loss in service, however the hearing loss was not aggravated beyond normal progression while in service.  In the addendum medical opinion rendered in November 2016, the VA audiologist opined that the Veteran's hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury or event.  Her opinion was based on the rationale that there were no significant threshold shifts between entry and separation.  The audiologist further supported her opinion by citing medical evidence which states that a prolonged delay in the onset of noise-induced hearing loss is unlikely.  
 
The Board notes that the conclusion of the VA audiologist is based on a thorough review of the Veteran's claims file and with consideration of the Veteran's reported history.  When considering the probative value of medical opinion evidence, the Board considers the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that the November 2016 VA opinion is adequate and of significant probative value as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss disability and includes adequate reasons and bases for the opinion rendered.  

Moreover, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The only other evidence of record supporting the Veteran's claim is his own lay statements.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).    

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, determining the etiology of the Veteran's bilateral hearing loss requires medical inquiry into the Veteran's auditory functioning.  With regard to the specific issue in this case, whether his hearing loss disability is related to service falls outside the realm of knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current bilateral hearing loss was caused by or is related to service noise exposure is not within the competency of the Veteran in this case.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical etiological opinion.  Hence, his contentions of a nexus are of little probative value.

Accordingly, the Board finds that the preponderance of the evidence of record weighs against the Veteran's claim of service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.         


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


